Lumpkin, J.
1. There was no error in charging that the bare fear that the deceased was endeavoring to commit a felony upon the person of the accused would not be sufficient to justify a homicide, the court in the same connection having charged the law on the subject of the fears of a reasonable man and whether the accused acted under such fear.
2. The criticism upon the charge that it did not submit to the jury the defense relied on is not well founded.
3. The evidence fully sustained the verdict, and there was no error in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.

Kendricks, Smith & Christian, for plaintiff in error.
John C. Hart, attorney-general, and W. E. Thomas, solicitor-general, contra.